Citation Nr: 0822191	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  05-38 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to September 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which granted a 50 percent evaluation for 
service-connected PTSD.  The veteran appealed that decision 
to BVA, and the case was referred to the Board for appellate 
review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD has been manifested by reports of 
flashbacks, sleep disturbances, nightmares, depression, 
hypervigilance, startle response, short term memory problems, 
occasional thoughts of suicide, anger problems, inability to 
maintain gainful employment, difficulty with social 
interactions, and a Global Assessment of Functioning score of 
45; those manifestations overall are indicative of serious, 
but not total, impairment in occupational and social 
functioning.

CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for an increased schedular evaluation of 70 percent, 
but not greater, for service-connected PTSD are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  For an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

Nevertheless, in this case, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91; see 
also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008).  In this case, the veteran did not receive notice of 
the requirements of Dingess, or the fourth element of 
Quartuccio; however, in light of the grant of service 
connection for PTSD and the favorable determination in this 
case, the Board finds that any defect in the notice 
requirements has not resulted in any prejudice to the 
veteran.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Therefore, VA's duty to notify has been satisfied in 
this case.

In addition, the duty to assist the veteran has also been 
satisfied.  The veteran's service medical records and VA 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  The veteran 
was also afforded a VA examination in March 2004.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In this case, the veteran's PTSD is currently assigned a 50 
percent disability evaluation, effective from February 7, 
2003, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, a 50 percent evaluation is for 
assignment when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to an evaluation in excess of 50 percent 
for PTSD.  Although the veteran does not meet all of the 
criteria set forth under Diagnostic Codes 9411 for a 70 
percent rating, it is not necessary that all of the 
particular symptoms described in the rating criteria for a 
particular degree of disability be present.  

In this case, the March 2004 VA examiner assigned the veteran 
a GAF score of 45, due to his serious problems in social 
functioning.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted under 
38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 
indicates serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 
267 (1996).

The March 2004 VA examination report established that the 
veteran has had a spotty occupational history; at the time of 
the examination, the veteran had only had two jobs in the 
past two years and had never held any job for longer than a 
two-year period.  Socially, the examiner also noted that the 
veteran had difficulty maintaining relationships.  The 
veteran had been married three times, all of which ended in 
divorce.  The veteran has five children; he has some 
relationship with his three sons but no relationship with his 
two daughters.  The examiner also noted that the veteran has 
had problems forming trusting relationships, and therefore 
has been resistant to group therapy. 

Although the veteran denied any problems in thought 
processing, he admitted to occasional auditory 
hallucinations.  The veteran made poor eye contact during the 
VA examination and was quite often tearful.  The veteran 
stated that he had suicidal thoughts but had no plans to harm 
himself.  His short term memory was noted to be bad, but his 
long-term memory was adequate.  His speech was slow, although 
logical and within normal limits.  The veteran denied any 
obsessive or ritualistic behavior, and he was fully oriented 
to person, place and time.  However, the veteran was noted to 
be depressed and quite anxious, and he reported previously 
difficulties with impulse control.  Furthermore, the veteran 
reported difficulty maintaining his personal hygiene due to 
his current living situation.  Nonetheless, the March 2004 VA 
examiner rendered the veteran competent to manage his own 
affairs and the veteran did not display any indication of 
grossly inappropriate behavior.

The clinical evidence does not reflect that symptoms such as 
those contemplated by the rating criteria for the 100 percent 
rating--including gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
of names of close relatives, own occupation, or own name--
have been shown at any time.  Rather, in light of the 
aforementioned evidence and with the application of the 
benefit of the doubt in the veteran's favor, the Board finds 
that the veteran's service-connected psychiatric disability 
picture more nearly approximates the criteria for a 70 
percent evaluation under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 due to occupational and social 
impairment with deficiencies in most areas.  38 C.F.R. § 4.7 
(2007).

A total schedular evaluation is warranted where there is 
total impairment in at least one area, such as social or 
industrial functioning.  The evidence that the veteran has 
maintained some relationships, held some temporary 
employment, and has not demonstrated grossly inappropriate 
behavior establishes that the veteran's impairment is serious 
but not total.  Thus, the veteran has not met the schedular 
criteria for a 100 percent evaluation for PTSD.

The Board also notes the veteran's representative's 
contention that the March 2004 VA examination is over four 
years old, and therefore, in order to comply with the duty to 
assist, VA must provide the veteran a new examination to show 
the current level of the veteran's PTSD.  However, there is 
no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected PTSD since he was last examined in March 2004.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The March 2004 VA examination 
report included a mental status examination of the veteran, 
it addressed the applicable rating criteria and it thoroughly 
documented the veteran's history.  Therefore, the March 2004 
VA examination report is adequate upon which to base a 
decision, and a new examination is not required.

Additionally, the record contains no evidence showing the 
veteran is entitled to a higher rating at any point during 
the instant appeal; therefore no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, the Board finds that a 70 percent evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for PTSD.  38 C.F.R. §§ 4.125 and 4.130, 
Diagnostic Code 9411.  

Resolving reasonable doubt in the veteran's favor as to the 
severity of his service-connected PTSD, the Board concludes 
that the criteria for a 70 percent evaluation are met.  
However, the criteria for a 100 percent schedular evaluation 
are not met, as the veteran continues to maintain some social 
relationships.  The GAF score assigned reflects severe, but 
not totally incapacitating severity of PTSD.  Thus, while the 
criteria for a 70 percent evaluation have been met and the 
appeal is granted to this extent, the criteria for a total 
schedular evaluation for PTSD are not met.  In essence, the 
preponderance of the evidence is against an evaluation in 
excess of 70 percent for PTSD.  Since the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant 
an evaluation in excess of 70 percent.


ORDER

An increased evaluation for service-connected PTSD to 70 
percent, but not higher, is granted, subject to law and 
regulations governing an award of monetary compensation; the 
appeal is granted to this extent only.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


